Filed 10/20/14; pub. order 10/21/14 (see end of opn.)




             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                  SECOND APPELLATE DISTRICT

                                             DIVISION THREE



THE PEOPLE,                                              B245611

        Plaintiff and Respondent,                        (Los Angeles County
                                                         Super. Ct. No. YA084616)
        v.

RODNEY LASHAWN DAWKINS,

        Defendant and Appellant.




        APPEAL from a judgment of the Superior Court of Los Angeles County,
Alan B. Honeycutt, Judge. Affirmed.
        Akin Gump Strauss Hauer & Feld and Katherine J. Galston, under appointment by
the Court of Appeal, for Defendant and Appellant.
        Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant Attorney
General, Lance E. Winters, Assistant Attorney General, Chung Mar and Jessica C. Owen,
Deputy Attorneys General, for Plaintiff and Respondent.

                                      _________________________
       Rodney Lawshawn Dawkins appeals from the judgment after a jury trial in which
he was convicted of first degree burglary. (Pen. Code, § 459.) After the jury returned its
verdict, appellant admitted he had a prior serious felony conviction that also constituted a
strike within the meaning of the Three Strikes law (Pen. Code, §§ 667, subds. (a)-(i),
1170.12, subds. (a)-(d)) and he had served a prior separate prison term for a felony (Pen.
Code, § 667.5, subd. (b)).
       At sentencing, the trial court denied appellant’s motion pursuant to People v.
Superior Court (Romero) (1996) 13 Cal. 4th 497 to sentence him as if he had no prior
strike conviction. It sentenced him to an aggregate term in state prison of 14 years,
consisting of a doubled middle term of four years, or eight years, enhanced by five years
for the prior serious felony conviction and by one year for having served a prior separate
prison term.1
                                     CONTENTION
       Appellant contends the audio recording of the 9-1-1 call was inadmissible in
evidence as it was not properly authenticated.
                                    BACKGROUND
1. The trial evidence.
       We view the evidence in the light most favorable to the judgment. (People v.
Ochoa (1993) 6 Cal. 4th 1199, 1206.)
       a. The deputies’ and victim’s trial testimony.
       On June 15, 2012, Olivia Flores lived with her husband and children in an upstairs
apartment, No. 7, at 1020 108th Street in Los Angeles County. At about 2:00 p.m. that
1
       The jury returned its verdict on October 10, 2012, and appellant was sentenced on
October 31, 2012. While the notice of appeal was timely filed within 60 days following
the entry of the October 31, 2012, judgment, the text in the notice of appeal claims the
appeal is from the “judgment rendered on October 10, 2012 . . . .” No appeal lies from
the verdict. (In re Gray (2009) 179 Cal. App. 4th 1189, 1195-1196.) However,
appellant’s intent appears to be clear. Consequently, we deem this appeal to be from the
judgment entered on October 31, 2012. (Ibid.; People v. Richards (1969)
269 Cal. App. 2d 768, 769, fn. 1; see also Marcotte v. Municipal Court (1976)
64 Cal. App. 3d 235, 239.)

                                             2
day, she locked her apartment and left home to go to the laundromat. She gave no one
permission to break open the only door to her apartment, an interior front wooden door
and an exterior security screen. Shortly after 5:00 p.m., Flores’s sister, another resident
of the same apartment complex, telephoned Flores and instructed her to return home.
Flores did so.
       In the meantime, at about 5:00 p.m., an anonymous caller telephoned the local
9-1-1 operator to report a burglary in progress at the apartment house next door and to the
west of her 1028 108th Street residence. Los Angeles County Deputy Sheriffs Zuniga
and Dan Ramirez (Deputy Ramirez), who were in uniform, responded immediately and
during the 9-1-1 call in their marked police vehicle. As the deputies approached the
apartment complex, they had their flashing multi-colored lights on and their siren was
operating.
       Deputy Ramirez testified the complex in question was a two-story apartment
building. The apartment doors all faced one way. Apartment No. 7 was on the second
floor. The one outside hallway for gaining access to the second floor apartments had a
staircase at each end, front and rear, and the staircases were the exclusive means for
reaching the second floor apartments. The deputies entered the complex using the front
staircase. They found Flores’s doors ajar and damage to the wooden door indicating
there may have been a forced entry. There was no one inside the apartment. The
deputies returned curbside, again departing from the second floor by using the front
staircase. Residents started emerging from their apartments to see what was going on.
       The deputies canvassed the area, looking for the anonymous 9-1-1 caller. Flores
approached the deputies and identified herself as the occupant of apartment No. 7.
According to Deputy Ramirez, at the same time, appellant walked out to the sidewalk
from the area alongside the apartment complex and inside the fencing surrounding the
complex. His demeanor was nonchalant.
       Deputy Ramirez testified that the complex had a rear yard, but the only reasonable
access to the rear of the complex is the walkway that runs to the back of the complex.
The complex’s rear yard is surrounded by tall fencing, most of which is topped with

                                              3
barbed wire, making an escape out the rear of the complex through its rear yard at best
difficult. The front of the complex is also gated.
       Appellant was wearing dark jeans and a gray shirt. He was about 40 years old and
matched the description of the suspect described to them by the 9-1-1 operator. In his
right hand, appellant was carrying a black duffel bag.
       As appellant walked out of the rear yard, Flores spontaneously identified the black
duffel bag in appellant’s hand as hers. Appellant was detained, and the deputies opened
the duffel bag. Flores identified its contents as belonging to her. Inside the duffel bag
were about ten items of miscellaneous women’s clothing, two electronic handheld
gaming sticks and a framed photograph of a graduation certificate for Flores’s daughter.
There were no other African American men in the area of the apartment complex.
       The deputies arrested appellant. They advised him of his Miranda rights, and he
waived those rights. (Miranda v. Arizona (1966) 384 U.S. 436 [16 L. Ed. 2d 694, 86 S. Ct.
1602].) When asked whether appellant had entered apartment No. 7, he claimed he had
done so to get a few things. He added, “Who gives a sh-- if I push the door open; the
lady knows me.” Flores denied knowing or ever having seen appellant previously.
       The deputies knocked on a few doors again in an attempt to find the anonymous
9-1-1 caller but were unsuccessful.
       Appellant’s booking photograph, which was taken in the clothing he was wearing
when arrested, was displayed to the jury. The photograph depicted him wearing a gray
shirt and blue jeans. Appellant claimed his residence was located on 107th Street.
       At trial, photographs of the complex and surrounding buildings, the fencing
around the yard, and the front door were shown to the jury. Deputy Ramirez opined the
photographs of Flores’s front doors appeared to indicate that her front doors were forced
open by use of a burglary tool.
       Several hours after deputies had departed, Flores telephoned the sheriff’s station.
She reported she had found a crowbar lying on the floor of her bedroom. Deputy
Ramirez opined the marks on Flores’s front door were consistent with the use of that
crowbar.

                                             4
       Deputy Ramirez testified Flores’s identification of her duffel bag was spontaneous
as soon as Flores saw it in appellant’s hand. In Flores’s testimony, she said appellant was
already inside the police car and the duffel bag was sitting on the police vehicle when she
saw it and identified it as hers.
       b. The anonymous 9-1-1 call.
       At trial, the prosecution played a computer disk (CD) for the jury. It contained an
audio recording of a 9-1-1 telephone call received by a sheriff’s department operator at
4:45 p.m. on June 15, 2012. The call was made by a female who refused to identify
herself. The caller told the operator that she was observing a suspicious man who was
trying to break into an apartment in the building next door. The burglar had a knife.
Then the caller reported the burglar had actually entered the apartment and had achieved
entry during the last two minutes. The operator inquired about the address of the building
the caller was describing, but the caller was unsure. She told the operator her address
was 1028 West 108th Street. The apartment complex she was referring to was on 108th
Street. It was a yellow-colored apartment complex. The particular apartment being
burglarized was on its second floor. She could see the male burglar using a knife on the
door then kicking the door open. The caller could not presently see the burglar.
However, the burglar was an African American man wearing a gray shirt. He had a knife
and a tool. The tool may have been a large kitchen knife.
       At that point, the 9-1-1 operator asked the caller to stay on the line while the
operator told another party the informant was calling from 1028 108th Street. The
dispatcher/ 9-1-1 operator said the 9-1-1 caller had observed an ongoing burglary in
apartment No. 7 of the yellow apartment complex to the west of her residence. The
burglar was a “male, black, 30-40 years old, wearing gray clothing.” The caller, who
apparently could overhear the operator’s conversation with the deputy, corrected the
operator, telling the operator she had seen a person wearing light gray and “also blue
jeans . . . I’m not sure.”




                                              5
       The 9-1-1 caller then told the operator, she had just observed the burglar leaving
apartment No. 7 with a “black bag.” She could also see the lights of the arriving police
vehicle.
       The 9-1-1 caller indicated she was located in the rear house on the property next
door to the apartment complex in question. The burglarized unit was to her west on the
second floor, and the apartment complex was yellow in color.
       The operator at that point was apparently speaking to a deputy sheriff who had
arrived at the scene. The operator advised the deputy at the scene the 9-1-1 caller had
observed the burglar enter the apartment. The operator told the caller the deputies had
arrived and were entering the complex. The caller told the operator the burglar was
already outside. At this juncture, the caller apparently could not see the burglar’s
location. She was inside her residence and did not want to go outside. The caller said
she could presently see the deputies checking the apartment building.
       The operator told the deputies the caller did not want to be contacted.
2. The proceedings and testimony relevant to authenticating the audio recording.
       a. The Evidence Code section 402 hearing.
       Before trial, the prosecutor raised the issue of the admissibility of the contents of
an audio recording of the 9-1-1 call. The prosecutor anticipated defense objections of
hearsay and a denial of confrontation. The trial court found the audio recording fell
within the business record exception to the hearsay rule. It ruled there was no issue with
confrontation, and the statements by the anonymous caller on the audio recording were
contemporaneous statements or excited utterances, which were admissible as exceptions
to the hearsay rule.
       Trial counsel objected to using the sheriff’s investigator, Ismael Jimenez (Deputy
Jimenez), to authenticate the call, in lieu of using a party to the conversation or a
custodian of the audio recording. Trial counsel suggested the prosecutor was required to
call another person, perhaps the station’s IT technician, to authenticate the recording.
       At the section 402 hearing, the prosecutor called Deputy Jimenez as his witness.
Deputy Jimenez testified the police station has an automated system called the voice print

                                              6
system. That system automatically and contemporaneously records all telephone calls
coming in and going out of the sheriff’s station. The 9-1-1 calls to the sheriff’s
department operator or dispatcher are also recorded in real time on the same system.
       Deputy Jimenez was a 15-year veteran Los Angeles County Deputy Sheriff. For
the previous two and a half years, he had been assigned as a detective. During this time,
he had been using the voice print system several times a week. He was not trained on the
system by an IT technician. He was trained by a training deputy or detective, who taught
him how to download recordings from the voice print system for use in his investigative
work. Deputy Jimenez explained that all calls to and from the station were recorded, and
the recordings were given a time stamp and date. The recordings of the calls remain in
the system for several months. Thereafter, the station IT technicians download the calls
onto CD Rom disks, and the CD Rom disks are filed by the station’s IT personnel.
       In this case, as part of his duties, Deputy Jimenez used his desktop computer to
access the voice print system. He used his password to access the program. Thereafter,
he entered the date and time of the telephone call. He found several calls at the
approximate time the telephone call was made. Only one was the 9-1-1 call to the
dispatch operator related to the instant burglary. The remainder of the calls he retrieved
were the “traffic between the units regarding the call.” He listened to the 9-1-1 call made
in the proper time frame for the burglary. It appeared to be the telephone call he was
looking for. It had been preserved with its time and date. The content of the entire audio
recording conformed to what the deputy knew about the instant burglary.
       During cross-examination, Deputy Jimenez acknowledged he is not the person
who maintains or fixes the voice print system. The deputy never discussed the telephone
call with the 9-1-1 operator who had received the call, although in other cases that is
something he might do. The deputy said the voice print system is a computer software
program, just like other software programs. If he has difficulty locating a particular call,
he seeks the assistance of the station IT personnel. When questioned about the accuracy
of the time stamps on the recordings, he said the time stamp should be accurate as each
call is recorded in real time. The deputy indicated the training necessary to competently

                                              7
access the program was not intensive, and he and the other deputies who function as
investigators use the voice print system constantly. Deputy Jimenez identified the IT
supervisor at his sheriff’s station for trial counsel.
        The deputy had reviewed the transcript of the 9-1-1 call recording, Exhibit B,
prepared by the prosecution of the contents of the 9-1-1 telephone call. The prosecutor
said the transcript bore a date indicating the telephone call contained therein was made on
June 15, 2012, the date of the instant burglary. The prosecutor inquired whether the
content of the call referred to an address. The deputy replied the anonymous caller
indicated her address was 1028 West 108th Street. The deputy said his review of the
contents of the recording indicated that the 9-1-1 caller was telephoning about a burglary
and indicated the burglary took place at 1020 West 108th Street, apartment No. 7, in the
County of Los Angeles. The deputy prepared a CD of the entire call and gave it to the
office of the district attorney. The transcript he had before him accurately reflected the
content of the recorded 9-1-1 telephone call.2
        The deputy testified the anonymous caller identified herself at one point during the
call as “Anna.” The deputy attempted to locate Anna at 1028 West 108th Street, the
address she claimed was hers. However, he was unable to do so. The deputy said the
transcript accurately reflected the content of the conversation between the parties on the
call.
        b. The trial court’s initial ruling on admissibility.
        After the parties and the trial court had listened to Deputy Jimenez’s testimony,
trial counsel argued that the deputy did not have the requisite expertise to lay a proper
foundation for authenticating the audio recording. All the deputy had done was retrieve a
copy of the telephone call from a computer software program. The deputy was unaware
of how the system itself was maintained, and he was not qualified to repair or maintain
the system -- the station IT personnel have that responsibility. Trial counsel questioned


2
       The record indicates the 9-1-1 call was played to the jury with redactions, and the
transcript of the call would have been similarly redacted.

                                                8
why the dispatch operator, who was a party to the telephone call, was unavailable to
authenticate the call. Counsel questioned the accuracy of the time date and stamp. He
argued no one simply listening to the deputy’s testimony was in a position to say whether
on retrieval what was downloaded to the deputy’s computer system was accurate.
       The prosecutor urged the record is maintained in the custody of a public entity and
the deputy had attested the recording was a true and correct copy of what was contained
in the voice print system. The content of the recording itself demonstrated what was in
court was the recording of the 9-1-1 call with respect to the burglary at 1020 West 108th
Street, apartment No. 7. The prosecutor claimed establishing the record is maintained by
a public entity provides a sufficient foundation for the record to be admitted into
evidence.
       The trial court ruled a sufficient foundation had been established for the admission
of the audio recording of the 9-1-1 call, marked as Exhibit A, and the transcript of that
call, Exhibit B. The trial court commented in pertinent part the deputy had been trained
on the system in the course of his training as a detective. He used the system frequently.
The deputy explained how the telephone calls for the station were all recorded in
“realtime.” To access the recording, the deputy had entered the date and the time of the
incident into the computer program. The address recited in the recording matched the
address pertinent to this case.
       The trial court made the further observation the prosecutor had demonstrated the
recording is a business record made in the regular use of the 9-1-1 call system maintained
by this particular sheriff’s station. The context of the call shows it was made to a local
9-1-1 operator. The deputy was qualified as a witness to testify to the manner of the
call’s collection, and he was properly trained to retrieve such telephone calls over the
voice print system. The deputy had used proper procedures to obtain the recording of the
call. The recording here appeared to pertain to the burglary before the trial court.
       c. The trial testimony.
       Deputy Jimenez testified at trial as to the foundation for the 9-1-1 call in the same
terms as he had testified pretrial at the Evidence Code section 402 hearing. He added that

                                              9
the recording was related to the instant burglary that had occurred at 4:55 p.m. on June
15, 2012. The 9-1-1 caller was reporting a burglary in progress at 1020 108th Street,
apartment No. 7.
       The prosecutor had Deputy Jimenez look at photographs of the various apartment
buildings and structures surrounding the apartment complex located at 1020 108th Street.
The deputy testified the burglarized premises, apartment No. 7, was located at 1020 West
108th Street. There was a residence next to it to the west. From the photographs of the
burglary scene, it was apparent that while the 9-1-1 caller claimed the apartment
burglarized was to her west, in fact, an apartment building was to the east of the
apartment complex in question. However, there was a residence to the west of the
apartment complex.
       On the recording, the 9-1-1 caller had identified her address as 1028 108th Street.
After examining the photographs of the structures surrounding the apartment complex,
the deputy had concluded the anonymous caller was mistaken, or deliberately
misrepresented her location, when she told the operator she could see the burglarized
apartment next door to the west. The burglarized apartment was actually to the east of
the only residence next door to the complex.
       The deputy said he had gone to the residence next to the apartment complex
looking for the anonymous caller. He could not enter the residence’s yard as there were
three large dogs inside the yard. No one appeared to be home. He returned several days
later. A woman emerged from the residence. She refused to identify herself and denied
she was present when the burglary occurred. He gave her his business card and asked her
to give it to the person who made the telephone call and have the person call him. No
one contacted him concerning the 9-1-1 call.
                                      DISCUSSION
       Appellant contends he is entitled to a reversal of the judgment as the audio
recording was improperly admitted into evidence and admitting the audio recording into
evidence constitutes prejudicial error. (People v. Watson (1956) 46 Cal. 2d 818, 836.)
       We disagree.

                                            10
1. The relevant legal authority.
       This court reviews claims regarding a trial court’s ruling on the admissibility of
evidence for an abuse of discretion. (People v. Goldsmith (2014) 59 Cal. 4th 258, 266
(Goldsmith).)
       Audio recordings are writings as defined by the Evidence Code. (Evid. Code,
§ 250.)3 “To be admissible in evidence, a writing must be relevant and authenticated.
(§§ 350, 1401.) The proffered evidence must be an original writing or otherwise
admissible secondary evidence of the writing’s content. (§§ 1520, 1521.) It must not be
subject to any exclusionary rule. (See, e.g., § 1200.)” (Goldsmith, supra, 59 Cal.4th at
p. 266.)
       Here, we are concerned only with the trial court’s ruling on admissibility as to
authenticating the audio recording. That ruling is made as a “preliminary fact (§ 403,
subd. (a)(3)) and is statutorily defined as the ‘introduction of evidence sufficient to
sustain a finding that it is the writing that the proponent of the evidence claims it is’ or
‘the establishment of such facts by any other means provided by law’ (§ 1400.)”
(Goldsmith, supra, 59 Cal.4th at p. 266.) The statutory definition ties authentication to
relevance: “ ‘[b]efore any tangible object may be admitted into evidence, the party
seeking to introduce the object must make a preliminary showing that the object is in
some way relevant to the issues to be decided in the action. When the object sought to be
introduced is a writing, this preliminary showing of relevancy usually entails some proof
that the writing is authentic—i.e., that the writing was made or signed by its purported
maker.’ ” (Ibid.)
       Other items of writing, such as audio recordings, must also be shown to be what
they purport to be, “i.e., that [they] are genuine for the purposes offered. [Citation.]
Essentially, what is necessary is a prima facie case. ‘As long as the evidence would
support a finding of authenticity, the writing is admissible. The fact conflicting


3
      All further statutory references are to the Evidence Code unless otherwise
designated.

                                              11
inferences can be drawn regarding authenticity goes to the document’s weight as
evidence, not its admissibility.’ (Jazayeri v. Mao (2009) 174 Cal. App. 4th 301, 321.)”
(Goldsmith, supra, 59 Cal.4th at p. 267.)
       An audio recording is typically authenticated by showing it is a reasonable
representation of that which it is alleged to portray. (See People v. Gonzalez (2006)
38 Cal. 4th 932, 952.) Typically, a party to the conversation recorded is called to testify
to the audio recording’s accuracy. However, the foundation may, but need not be
supplied by the person witnessing the event being recorded. It may be supplied by other
witness testimony, circumstantial evidence, content and location, or any other means
provided by law, including statutory presumption. (Goldsmith, supra, 59 Cal.4th at
p. 268.)
       b. The analysis.
       To be clear, appellant is concerned here only with issues of the proper
authentication of the audio recording. He is not challenging the trial court’s rulings on
the audio recording’s admissibility under the rules concerning hearsay, except insofar as
the trial court may have conflated the foundation for the admission of a business record
(§ 1271) with the requirements for authenticating a document.
       The trial court did not abuse its discretion in making its section 403 determination
the audio recording was properly admitted into evidence. It is settled computer systems
that automatically record data in real time, especially on government-maintained
computers, are presumed to be accurate. Thus, a witness with the general knowledge of
an automated system may testify to his or her use of the system and that he has
downloaded the computer information to produce the recording. No elaborate showing
of the accuracy of the recorded data is required. Courts in California have not required
“testimony regarding the ‘ “acceptability, accuracy, maintenance, and reliability of …
computer hardware and software” ’ in similar situations. (People v. Martinez (2000)
22 Cal. 4th 106, 132, quoting People v. Lugashi (1988) 205 Cal App.3d 632, 642 [CLETS
printout]; accord, People v. Nazary (2010) 191 Cal. App. 4th 727, 755.)” (Goldsmith,
supra, 59 Cal.4th at p. 272 [automated traffic enforcement system].)

                                            12
       The rationale is that while mistakes may occur, such matters may be developed on
cross-examination and should not affect the admissibility of the printout or recording of
the data itself. (People v. Martinez, supra, 22 Cal.4th at p. 132; see also United States v.
Catabran (9th Cir. 1988) 836 F.2d 453, 458 [questions as to the accuracy of computer
printouts, whether resulting from incorrect data or the operation of the computer program,
as with inaccuracies in other type of business records, affect only the weight of the
printouts, not admissibility]; Hutchinson v. State (Tex.Ct.App. 1982) 642 S.W.2d 537,
538 [whether the computer was functioning properly on the date of the printout and had
been tested and working properly before that date are questions affecting weight, not
admissibility].)
       In this case, Deputy Jimenez’s testimony was sufficient to establish the results he
obtained from inputting the appropriate time and date from the voice print system was an
accurate printout or recording of the data contained in the system. Further, he testified
that he had listened to all the recordings in the system within the appropriate time frame.
What he copied onto the CD was the only 9-1-1 call in the appropriate time frame. He
had listened to the entire call. The content of the call itself conformed to the information
he was aware of concerning the burglary. Thus, the content of the call itself provided
further evidence that what he had downloaded was a full and accurate version of the
9-1-1 call in question.
       This court is not concerned that there were one or two factual inconsistencies
between the 9-1-1 caller’s claims and the actual facts concerning the layout of the area
where the burglary occurred. These discrepancies are explained as mistake or by the
caller’s desire to remain anonymous. It was up to the jury to decide whether the
discrepancies required them to disregard the information given to the 9-1-1 operator by
the anonymous caller.
       Appellant complains the trial court erred by conflating issues of the foundation for
the business record exception to the hearsay rule (§ 1271) with the requirements for
authentication. The analysis in the recent decision in Goldsmith makes it apparent the
issues of hearsay and authentication are independent of one another. (See also Stockinger

                                             13
v. Feather River Cmty. Coll. (2003) 111 Cal. App. 4th 1014, 1028.) Goldsmith also held
the output of automatically recorded computer programs is not hearsay. Printouts from
such computer programs are not “statements of a person” within the meaning of section
1200, and thus, the computer’s output is not hearsay. (Goldsmith, supra, 59 Cal.4th at
pp. 273-274.)
       Our trial court made a two-level analysis. In response to the prosecution’s motion,
it found the content of the anonymous caller’s statements were admissible in evidence as
exceptions to the hearsay rule as the statements were contemporaneous or excited
utterances. It further commented there was no issue of the denial of confrontation.
It apparently believed it needed to make a further finding the computer information was a
business record to overcome any objection there was a second level of hearsay. But the
Goldsmith decision makes it evident there is no valid hearsay objection to the data from
an automated computer recording.
       A “ruling or decision, itself correct in law, will not be disturbed on appeal merely
because given for a wrong reason. If right upon any theory of the law applicable to the
case, it must be sustained regardless of the considerations which may have moved the
trial court to its conclusion. [¶] . . . [¶] In other words, it is judicial action, and not
judicial reasoning or argument, which is the subject of review; and, if the former be
correct, we are not concerned with the faults of the latter.” (Davey v. Southern Pacific
Co. (1897) 116 Cal. 325, 329-330.)
       Deputy Jimenez’s testimony generally about the computer system’s operation and
his downloading of computer data was sufficient, in combination with the content of the
recording, to establish the recording was genuine and what the prosecution claimed it
was. The trial court properly exercised its discretion by admitting the audio recording
into evidence.




                                               14
                                    DISPOSITION
      The judgment is affirmed.
      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                                KLEIN, P. J.

We concur:




                    KITCHING, J.




                    EDMON, J.*




*
        Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.

                                           15
Filed 10/21/14
                           CERTIFIED FOR PUBLICATION

             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                            SECOND APPELLATE DISTRICT

                                    DIVISION THREE



THE PEOPLE,                                           B245611

        Plaintiff and Respondent,                     (Los Angeles County
                                                      Super. Ct. No. YA084616)
        v.

RODNEY LASHAWN DAWKINS,                               ORDER MODIFYING OPINION;
                                                      NO CHANGE IN JUDGMENT
        Defendant and Appellant.



THE COURT:

        The opinion in the above entitled matter filed October 20, 2014, filed as a non-
published opinion, is modified as follows: opinion to be published.
        No change in judgment.